     Case 2:17-cv-00702-JAD-BNW Document 77 Filed 08/31/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6     STEVEN L. SCOTT,                                     Case No. 2:17-cv-00702-JAD-BNW
 7                            Plaintiff,
                                                            ORDER AND REPORT AND
 8           v.                                             RECOMMENDATION
 9     JAMES COX, et al.,
10                            Defendants.
11

12           Presently before the Court are three motions, which the Court will address in turn.

13           First, Plaintiff filed a motion to amend his complaint. ECF No. 53. Defendants’ opposed

14   this motion (ECF No. 57), and Plaintiff replied (ECF No. 65). Plaintiff also filed a second motion

15   to amend, seemingly in response to some of Defendants’ objections. See ECF No. 58 (motion for

16   leave to file second amended complaint). Defendants did not oppose this motion. Accordingly, the

17   Court will recommend that Plaintiff’s first motion to amend (ECF No. 53) be denied as moot and

18   grant Plaintiff’s second motion to amend under LR 7-2(d).

19           Plaintiff also filed a motion for an extension of time to serve certain defendants and

20   sought clarification of which defendants had been served. ECF No. 54. Defendants responded,

21   clarifying which defendants had been served and which had not. ECF No. 60. Defendants also

22   stated that they did not oppose a short extension of time to serve the remaining unserved

23   defendants. See id. Accordingly, the Court will grant Plaintiff’s motion for an extension of time to

24   serve defendants Johnny Youngblood and Dr. George Leaks.

25           IT IS THEREFORE ORDERED Plaintiff’s motion for leave to file a second amended

26   complaint (ECF No. 58) is GRANTED.

27           IT IS FURTHER ORDERED that the Clerk of Court must detach and file Plaintiff’s second

28   amended complaint (ECF No. 58-1).
     Case 2:17-cv-00702-JAD-BNW Document 77 Filed 08/31/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff’s motion for an extension of time to serve

 2   defendants Johnny Youngblood and Dr. George Leaks (ECF No. 54) is GRANTED.

 3          IT IS FURTHER ORDERED that the time for service upon defendants Johnny Youngblood

 4   and Dr. George Leaks is extended an additional sixty days from today’s order.

 5          IT IS FURTHER ORDERED that the Clerk of Court send Plaintiff three blank copies of

 6   form USM-285.

 7          IT IS FURTHER ORDERED that Plaintiff shall have twenty days in which to furnish the

 8   U.S. Marshals Service with the required USM-285 forms. 1 On the forms, Plaintiff must leave blank

 9   the defendants’ last-known addresses. The U.S. Marshals Service will acquire these addresses from

10   the Attorney General’s sealed filing at ECF No. 24.

11          IT IS FURTHER ORDERED that the Clerk of Court issue summonses, under seal, to

12   defendants Johnny Youngblood and Dr. George Leaks, using the addresses under seal at ECF No.

13   24.

14          IT IS FURTHER ORDERED that the Clerk of Court serve a copy of this order, the sealed

15   and issued summonses, and the operative complaint (ECF No. 58-1) on the U.S. Marshals Service.

16          IT IS FURTHER ORDERED that upon receipt of the USM-285 forms from Plaintiff, the

17   U.S. Marshal shall, in accordance with Federal Rule of Civil Procedure 4(c)(3), attempt service on

18   defendants Johnny Youngblood and Dr. George Leaks at their last known addresses, filed under

19   seal at ECF No. 24.

20          IT IS RECOMMENDED that Plaintiff’s motion to file an amended complaint (ECF No.

21   53) be DENIED as moot.

22          DATED: August
                   August 26,
                          31,2020
                              2020
23

24
                                                                BRENDA WEKSLER
25                                                              UNITED STATES MAGISTRATE JUDGE
26

27
            1
                     The U.S. Marshals Service is located at 333 South Las Vegas Boulevard, Suite 2058, Las Vegas,
28   Nevada 89101.


                                                     Page 2 of 2
